FILED
                              NOT FOR PUBLICATION                           MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KATHY TRIPP,                                      No. 10-17313

                Plaintiff - Appellant,            D.C. No. 1:09-cv-01400-SKO

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                Defendant - Appellee.



                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding **

                            Submitted February 21, 2012 ***

Before:         FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Kathy Tripp appeals pro se from the district court’s judgment dismissing her

action seeking review of the Commissioner of Social Security’s denial of benefits


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for failure to prosecute and failure to comply with court orders. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Pagtalunan v. Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing the action after

Tripp informed the court that she would not comply with the court’s orders to

provide a confidential letter to the defendant, even if would result in the dismissal

of her case. See id. at 642-43 (discussing factors relevant to dismissal for failure to

comply with a court order or failure to prosecute).

      We do not consider Tripp’s contentions concerning the district court’s order

denying her motion for default judgment. See Ash v. Cvetkov, 739 F.2d 493,

497-98 (9th Cir. 1984) (interlocutory orders are not appealable after dismissal for

failure to prosecute). Nor do we consider Tripp’s contentions regarding the merits

of the Commissioner of Social Security’s denial of benefits raised for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                           2                                    10-17313